Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 3/19/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
The Examiner acknowledges that per the Applicant’s Remarks and Amendments filed 9/25/19, the curable resin film of instant claims 1 and 2 is not to be considered cured and the first protective film that is formed and measured is that of a future use and/or a limitation that demonstrates the curable resin functions upon being cured and tested accordingly. 


Claim Rejections - 35 USC § 103
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada et al (US 2014/0332984 A1) in view of Sasaki et al (US 2011/0030881 A1).
Regarding claims 1 and 2, Inada teaches an adhesive film to be cured for use on a semiconductor wafer (i.e., curable resin film for forming a first protective film on a surface having a plurality of bumps in a semiconductor wafer), wherein adhesive film contains an epoxy-based thermosetting component having a weight-average molecular weight of less than 5,000 as a curable component; and a the filler has an average particle diameter of 0.005 μm or more to 0.1 μm or less (i.e., 5 to 100 nm); wherein the filler is present in the composition 0 part by weight or more to 50 parts by weight or less based on 100 parts by weight of the total weight of the epoxy resin and the curing agent; wherein the films should have a preferred thickness of 20 to 100 μm (para 7, 34, 19-21, 69, 72, 126, 139). These ranges substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inada, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Inada suggests the adhesive composition/film is on a polyimide film; wherein the adhesive film(s) is mediated by another layer, on one surface or both surfaces of the support layer. (i.e., wherein the curable resin film is provided on one surface of a first supporting sheet, wherein the first supporting sheet obtained by stacking a first interlayer on a first base material) (para 29, 118).
Inada fails to suggest stacking a first pressure-sensitive adhesive layer on the first interlayer, wherein the curable resin film is provided on one surface of the first 
Sasaki teaches an adhesive sheet for supporting and protecting a semiconductor wafer comprising an adhesive layer formed on one side of a base film; wherein the adhesive layer may comprise multiple layers and be pressure-sensitive (i.e., a first pressure-sensitive adhesive layer on the first interlayer, wherein the curable resin film is provided on one surface of the first pressure-sensitive adhesive layer) (abstract, para 105, 117, 127).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to combine the adhesive sheet for supporting and protecting a semiconductor wafer of Sasaki with the adhesive film of Inada as a matter of design choice as suggested by the prior art of record at the time of invention; wherein the adhesive sheet has multiple layers to support or protect a semiconductor.
Regarding the limitation “wherein the thickness of the first interlayer is 80 to 400 μm;” Inada suggests thickness of the adhesive layers may be between 3 and 300 μm. This range substantially overlaps that of the instant claims. It has been held that overlapping ranges are sufficient to establish prima facie obviousness. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected from the overlapping portion of the range taught by Inada, because overlapping ranges have been held to establish prima facie obviousness (MPEP § 2144.05).
Regarding the limitation of instant claim 1 that states “wherein the first protective film, when the first protective film protects the plurality of bumps, is formed by attaching 
However, Inada as modified by Sasaki suggests or otherwise renders obvious matching the composition, structure, and features of that of the instant claims, so the curable resin film of Inada is deemed to be able to function accordingly. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding the limitation of instant claim 2 that states “wherein the first protective film, when the first protective film protects the plurality of bumps, is formed by attaching the curable resin film to a surface of the semiconductor wafer having the plurality of bumps with an average peak height hi of 50 to 400 μm, an average diameter D of 60 to 500 μm in a plan view, and an average pitch P of 100 to 800 μm, irradiating the attached curable resin film with energy rays under a condition of illuminance of 50 to 500 mW/cm2,and light intensity of 100 to 2,000 mJ/cm2, and curing the irradiated curable resin film, and longitudinal sections of the first protective film and the semiconductor wafer having the plurality of bumps are observed by a scanning electron microscope, a ratio (h3/hl) of an average thickness h3 of the first protective film at a center position between the plurality of bumps to the average peak height hl of the plurality of bumps, and a ratio (h2/hl) of an average thickness h2 of the first protective film at a position being in contact with the plurality of bumps to the average peak height hl satisfy a relationship represented by the following  (1): {(h2/h1) - (h3/h1)} ≤ 0.1 ... (1)” appears to be that of a future use or functional limitation that do not appear to add structure to the yet to be cured curable resin film.
However, Inada as modified by Sasaki suggests or otherwise renders obvious matching the composition, structure, and features of that of the instant claims, so the curable resin film of Inada is deemed to be able to function accordingly. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
Regarding the limitation “and the bump has a shape of a sphere with a part thereof cut out along a flat surface, and a flat surface corresponding to a portion exposed by cutting out portion is in contact with the surface of the semiconductor wafer,” this is future embodiment of the cured first protective film brought about by additional processing (e.g., stretching or crushing; see instant specification para 23); and therefore does not add to the structure of the first protective film forming sheet.
The limitations “by being attached to the surface and being cured” and “to form the first protective film, the first protective film covers the surface of the semiconductor wafer, and further covers the top surface and the surface other than the vicinity thereof among the bump” are future use of the first protective film forming sheet of the instant claims.

Response to Arguments
Applicant's arguments filed 3/19/21 have been fully considered but they are not persuasive.
Regarding the limitation “and the bump has a shape of a sphere with a part thereof cut out along a flat surface, and a flat surface corresponding to a portion exposed by cutting out portion is in contact with the surface of the semiconductor wafer,” this is future embodiment of the cured first protective film brought about by additional processing (e.g., stretching or crushing; see instant specification para 23); and therefore does not add to the structure of the first protective film forming sheet.
The limitations “by being attached to the surface and being cured” and “to form the first protective film, the first protective film covers the surface of the semiconductor wafer, and further covers the top surface and the surface other than the vicinity thereof among the bump” are future use of the first protective film forming sheet of the instant claims.
Regarding the limitation of instant claim 1 that states “wherein the first protective film, when the first protective film protects the plurality of bumps, is formed by attaching the curable resin film to a surface of the semiconductor wafer having the plurality of bumps with an average peak height hi of 50 to 400 μm, an average diameter D of 60 to 500 μm in a plan view, and an average pitch P of 100 to 800 μm, heating the attached curable resin film at 100°C to 200°C for 0.5 to 3 hours, and curing the heated curable resin film, and longitudinal sections of the first protective film and the semiconductor wafer having the plurality of bumps are observed by a scanning electron microscope, a ratio (h3/hl) of an average thickness h3 of the first protective film at a center position between the plurality of bumps to the average peak height hl of the plurality of bumps, and a ratio (h2/hl) of an average thickness h2 of the first protective film at a position being in contact with the plurality of bumps to the average peak height hl satisfy a relationship represented by the following Expression (1): {(h2/h1) - (h3/h1)} ≤ 0.1 ... (1)” appears to be that of a future use or functional limitation that do not appear to add structure to the yet to be cured curable resin film.
Regarding the limitation of instant claim 2 that states “wherein the first protective film, when the first protective film protects the plurality of bumps, is formed by attaching the curable resin film to a surface of the semiconductor wafer having the plurality of bumps with an average peak height hi of 50 to 400 μm, an average diameter D of 60 to 500 μm in a plan view, and an average pitch P of 100 to 800 μm, irradiating the attached curable resin film with energy rays under a condition of illuminance of 50 to 500 mW/cm2,and light intensity of 100 to 2,000 mJ/cm2, and curing the irradiated curable resin film, and longitudinal sections of the first protective film and the semiconductor wafer having the plurality of bumps are observed by a scanning electron microscope, a ratio (h3/hl) of an average thickness h3 of the first protective film at a center position between the plurality of bumps to the average peak height hl of the plurality of bumps, and a ratio (h2/hl) of an average thickness h2 of the first protective film at a position being in contact with the plurality of bumps to the average peak height hl satisfy a relationship represented by the following  (1): {(h2/h1) - (h3/h1)} ≤ 0.1 ... (1)” appears to be that of a future use or functional limitation that do not appear to add structure to the yet to be cured curable resin film.
However, Inada as modified by Sasaki suggests or otherwise renders obvious matching the composition, structure, and features of that of the instant claims, so the curable resin film of Inada is deemed to be able to function accordingly. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
                                                                                                                                                                                               
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783